Exhibit 10.1

FORWARD SHARE PURCHASE AGREEMENT

This Forward Share Purchase Agreement (this “Agreement”) is entered into as of
October 1, 2019, by and among GigCapital, Inc., a Delaware corporation (the
“Company”), Kepos Alpha Fund L.P., a Cayman Islands limited partnership (“KAF”).

Recitals

WHEREAS, the Company is a Private-to-Public Equity (PPE)™ company, also known as
a blank check company or special purpose acquisition company, formed for the
purpose of effecting a merger, capital stock exchange, asset acquisition, stock
purchase, reorganization or similar business combination with one or more
businesses;

WHEREAS, the Company has entered into a stock purchase agreement with the
stockholders of Kaleyra, S.p.A. (“Kaleyra”) for the purpose of effecting a
combination with Kaleyra, and the Company has filed a preliminary proxy
statement with the Securities and Exchange Commission that will seek, among
other things, stockholder approval of the proposed business combination with
Kaleyra (the “Business Combination”); and

WHEREAS, the parties wish to enter into this Agreement, pursuant to which the
Company shall purchase from KAF, and KAF shall sell and transfer to the Company,
the shares of common stock, par value $0.0001 per share, of the Company (the
“Shares”) into which the rights of the Company (the “Rights”) held by KAF will
convert into upon the closing of Business Combination on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

 

  1.

Purchase and Sale; Closing.

a.    Forward Share Purchase. Subject to the conditions set forth in Section 4,
KAF shall sell and transfer to the Company, and the Company shall purchase from
KAF, that number of Shares that the Rights (including the Additional Rights (as
defined below)) convert into upon the closing of the Business Combination at the
following purchase price: (1) $1.05 per Right for the first 1,000,000 Rights
(which reflects $10.50 per Share for the first 100,000 Shares); and (2) $1.07
per Right for the next 3,329,950 Rights (which reflects $10.70 per Share for the
next 332,995 Shares) (collectively, the “Share Purchase Price”).

b.    Closing. The Company shall purchase the Shares (including the Additional
Shares (as defined below)) on the earlier of the sixtieth day after the closing
of the Business Combination or February 15, 2020 (the “Closing Date”). No later
than two Business Days before the Closing Date, KAF shall deliver a written
notice to the Company specifying the number of Shares the Company is required to
purchase, the aggregate Share Purchase Price and instructions for wiring the
Share Purchase Price to KAF (the “Purchase Notice”). The closing of the sale of
the Shares (the “Closing”) shall occur on the Closing Date. On the Closing Date,
KAF shall deliver the Shares (including the Additional Shares) to the Company
against receipt of the Share Purchase Price. For purposes of this Agreement,
“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in San Francisco, California.



--------------------------------------------------------------------------------

  2.

Representations and Warranties of KAF. KAF represents and warrants to the
Company as follows, as of the date hereof:

a.    Organization and Power. KAF is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to carry on its business as presently conducted
and as proposed to be conducted.

b.    Authorization. KAF has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by KAF will constitute
the valid and legally binding obligation of KAF enforceable against it in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and any other laws
of general application affecting enforcement of creditors’ rights generally, or
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

c.    Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of KAF in connection with the consummation of the transactions
contemplated by this Agreement.

d.    Compliance with Other Instruments. The execution, delivery and performance
by KAF of this Agreement and the consummation by KAF of the transactions
contemplated by this Agreement will not result in any violation or default
(i) of any provisions of its organizational documents, (ii) of any instrument,
judgment, order, writ or decree to which it is a party or by which it is bound,
(iii) under any note, indenture or mortgage to which it is a party or by which
it is bound, (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound or (v) of any provision of federal
or state statute, rule or regulation applicable to KAF, in each case (other than
clause (i)), which would have a material adverse effect on KAF or its ability to
consummate the transactions contemplated by this Agreement.

e.    Share Holdings. As of October 1, 2019, KAF held 579,950 Rights, none of
which have been sold, offered or contracted to be sold, pledged transferred,
assigned or otherwise disposed of, directly or indirectly, or hedged, since such
date.

f.    Disclosure of Information. KAF has had an opportunity to discuss the
Company’s business, management, financial affairs and the terms and conditions
of this Agreement, as well as the terms of the Business Combination, with the
Company’s management.

g.    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, neither KAF or any person
acting on behalf of KAF nor any of KAF’s affiliates (the “KAF Parties”) has
made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to KAF and this offering, and the KAF
Parties disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Company in Section 3 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the KAF Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Company, any person
on behalf of the Company or any of the Company’s affiliates (collectively, the
“Company Parties”).

 

  3.

Representations and Warranties of the Company. The Company represents and
warrants to KAF as follows:

a.    Organization and Corporate Power. The Company is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

b.    Authorization. All corporate action required to be taken by the Company’s
Board of Directors in order to authorize the Company to enter into this
Agreement has been taken or will be taken prior to the Closing. All action on
the part of the directors and officers of the Company necessary for the
execution and delivery of this Agreement, the performance of all obligations of
the Company under this Agreement to be performed as of the Closing, has been
taken or will be taken prior to the Closing. This Agreement, when executed and
delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

2



--------------------------------------------------------------------------------

c.    Disclosure. The Company has previously disclosed to KAF material
non-public information with respect to the Company, which information has now
been publicly disclosed by the Company.

d.    Governmental Consents and Filings. Assuming the accuracy of the
representations made by KAF in this Agreement, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Company in connection with the consummation of the transactions
contemplated by this Agreement, other than the Company is required to file
disclosure reports regarding such transactions in accordance with the terms of
the Exchange Act (as defined below).

e.    Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Charter, bylaws or other governing documents of the Company, (ii) of any
instrument, judgment, order, writ or decree to which the Company is a party or
by which it is bound, (iii) under any note, indenture or mortgage to which the
Company is a party or by which it is bound, (iv) under any lease, agreement,
contract or purchase order to which the Company is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to the Company, in each case (other than clause (i)) which would have
a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement.

f.    Adequacy of Financing. The Company will have available to it sufficient
funds to satisfy its obligations under this Agreement.

g.    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company or the Business
Combination, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by KAF in Section 2 of this Agreement and in any certificate or agreement
delivered pursuant hereto, the Company Parties specifically disclaim that they
are relying upon any other representations or warranties that may have been made
by the KAF Parties.

 

  4.

Additional Agreement by KAF and Acknowledgement of the Company.

a.    Lock-up. KAF agrees to continue to hold, and not to offer, sell, contract
to sell, pledge, transfer, assign, or otherwise dispose of, directly or
indirectly, or hedge (including any transactions involving any derivative
securities of the Company and including any Short Sales (as defined below)
involving any of the Company’s securities) the Rights (including any Additional
Rights), and any Shares that the Rights convert into, until the Closing Date,
including not to tender the Rights to the Company in response to any tender
offer that the Company may commence for the Rights. For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities and Exchange Act of 1934
(the “Exchange Act”), whether or not against the box, and all types of direct
and indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

b.    Option to Purchase Additional Rights. The Company hereby acknowledges that
nothing in this Agreement shall prohibit KAF from purchasing up to an additional
2,750,000 Rights (the “Additional Rights”) after October 1, 2019 and prior to
the closing of the Business Combination. Any such Additional Rights shall
convert into additional Shares (the “Additional Shares”) upon the Business
Combination. KAF’s Additional Shares shall be purchased by the Company in
accordance with Section 1.

c.    Open Market Sale. Notwithstanding anything to the contrary herein, the
parties agree that KAF shall, after the closing of the Business Combination,
have the right but not the obligation to sell any or all of its Shares that the
Rights convert into in the open market if the share price equals or exceeds
$10.50 per Share

 

3



--------------------------------------------------------------------------------

(the “OM Sale Price”). In furtherance of the foregoing, KAF shall have the right
to sell such Shares at any time provided that the price received by KAF (not
including any commissions due by KAF for the sale) is at least the OM Sale
Price.

d.    Right to Purchase Warrants. Nothing in this Agreement shall prohibit KAF
from entering into a contract to purchase and/or sell Company warrants.

 

  5.

Closing Conditions.

a.    The obligation of the Company to purchase the Shares at the Closing under
this Agreement shall be subject to the fulfillment, at or prior to the Closing
of each of the following conditions, any of which, to the extent permitted by
applicable laws, may be waived by the Company:

i.    The Business Combination shall have been consummated;

ii.    The representations and warranties of the Company set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Closing Date, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

iii.    KAF shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by KAF at or prior to the
Closing; and

iv.    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Company of the Shares.

b.    The obligation of KAF to sell and transfer the Shares at the Closing under
this Agreement shall be subject to the fulfillment, at or prior to the Closing
of each of the following conditions, any of which, to the extent permitted by
applicable laws, may be waived by KAF:

i.    The Business Combination shall have been consummated;

ii.    All filings that the Company is required to make under the Exchange Act
shall be current, true and accurate.

iii.    The representations and warranties of KAF set forth in Section 3 of this
Agreement shall have been true and correct as of the date hereof and shall be
true and correct as of the Closing Date, as applicable, with the same effect as
though such representations and warranties had been made on and as of such date
(other than any such representation or warranty that is made by its terms as of
a specified date, which shall be true and correct as of such specified date),
except where the failure to be so true and correct would not have a material
adverse effect on KAF or its ability to consummate the transactions contemplated
by this Agreement;

iv.    The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing; and

v.    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
sale and transfer by KAF of the Shares.

 

  6.

Termination. This Agreement may be terminated at any time prior to the Closing:

a.    by mutual written consent of the Company and KAF;

b.    automatically if the stockholders fail to approve the Business
Combination; and by KAF by giving written notice to the Company on the date that
is one Business Day prior to the Closing Date.

 

4



--------------------------------------------------------------------------------

For the avoidance of doubt, in the event this Agreement is terminated, KAF shall
not be restricted with respect to its ability to dispose of the Shares and the
Additional Shares, if any, after the termination date of this Agreement. This
Agreement shall forthwith become null and void and have no effect, without any
liability on the part of KAF or the Company and their respective directors,
officers, employees, partners, managers, members, or stockholders and all rights
and obligations of each party shall cease; provided, however, that nothing
contained in this Section 6 shall relieve either party from liabilities or
damages arising out of any fraud or willful breach by such party of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

 

  7.

General Provisions.

a.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: GigCapital, Inc., 2749 E. Bayshore Rd.,
Suite 200, Palo Alto, CA 94303, Attention: Chief Financial Officer. All
communications to KAF shall be sent to the address as set forth on the signature
page hereof, or to such e-mail address, facsimile number (if any) or address as
subsequently modified by written notice given in accordance with this
Section 7(a).

b.    No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. KAF agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which KAF or any of
its officers, employees or representatives is responsible. The Company agrees to
indemnify and hold harmless KAF from any liability for any commission or
compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.

c.    Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Closing.

d.    Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein, constitute
the entire agreement and understanding of the parties hereto in respect of its
subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

e.    Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

f.    Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

g.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

h.    Headings. The section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

i.    Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of Delaware, without
giving effect to its choice of laws principles.

 

5



--------------------------------------------------------------------------------

j.    Jurisdiction. The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Connecticut and to the
jurisdiction of the United States District Court for Connecticut for the purpose
of any suit, action or other proceeding arising out of or based upon this
Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of
Connecticut or the United States District Court for the Connecticut, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

k.    Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

l.    Amendments. This Agreement may not be amended, modified or waived as to
any particular provision, except with the prior written consent of the Company
and KAF.

m.    Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by a governmental authority, arbitrator, or mediator
not to be enforceable in accordance with its terms, the parties hereto agree
that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

n.    Expenses. Each of the Company and KAF will bear its own costs and expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.

o.    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

p.    Waiver. No waiver by any party hereto of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

q.    Specific Performance. Each party agrees that irreparable damage may occur
in the event any provision of this Agreement was not performed by the other
party in accordance with the terms hereof and that the other party shall be
entitled to seek specific performance of the terms hereof, in addition to any
other remedy at law or equity.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

KAF:

Kepos Alpha Fund L.P.

By: Kepos Capital LP, its Investment Manager

 

By:  

/s/ Simon Raykher

Name:   Simon Raykher Title:   Authorized Person

Address for Notices: c/o Kepos Capital LP, 11 Times Square, 35th Floor, New York
NY 10036

COMPANY:

GigCapital, Inc.

 

By:  

/s/ Avi S. Katz

Name:   Dr. Avi Katz Title:   Executive Chairman of the Board,
President & CEO

 

[Signature Page to Forward Purchase Agreement]